                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

KRYSTEN WAYE,                                                    Case No. 1:18-cv-201

              Plaintiff,                                         Dlott, J.
                                                                 Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff Krysten Wade filed this Social Security appeal in order to challenge the

Defendant’s finding that she is not disabled. See 42 U.S.C. §405(g). Proceeding through

counsel, Plaintiff presents three claims of error, all of which the Defendant disputes. For

the reasons explained below, I conclude that this case should be REMANDED because

the finding of non-disability is not supported by substantial evidence in the administrative

record.

       I. Summary of Administrative Record

       On July 8, 2014, Plaintiff filed an application for Disability Insurance Benefits (DIB)

alleging a disability onset date of April 13, 2012 (Tr. 15). After Plaintiff’s claims were

denied initially and upon reconsideration, she requested a hearing de novo before an

Administrative Law Judge (“ALJ”). On November 1, 2016, ALJ Elizabeth Motta held an

video hearing at which Plaintiff appeared with counsel. The ALJ heard testimony from

Plaintiff and an impartial vocational expert. On May 3, 2017, the ALJ denied Plaintiff’s




                                              1
application in a written decision. (Tr. 15-30). Plaintiff now seeks judicial review of the

denial of her application for benefits.1

       Plaintiff was born in 1981 and was 35 years old at the time the ALJ issued her

written decision. She graduated from high school and has past relevant work as a nurse.

She alleges disability based primarily on her mental impairments.

       Based upon the record and testimony presented at the hearing, the ALJ found

that Plaintiff had the following severe impairments: mild degenerative disc disease,

obesity, right carpal tunnel syndrome, bipolar disorder, anxiety disorder, and borderline

personality . (Tr. 17). The ALJ concluded that none of Plaintiff’s impairments alone or in

combination met or medically equaled a listed impairment in 20 C.F.R. Part 404, Subp.

P, Appendix 1. The ALJ determined that Plaintiff retains the following residual functional

capacity (“RFC”) to perform light work with the following limitations:

       She can lift/carry 20 pounds occasionally and 10 pounds frequently; sit,
       stand and walk each up to 6 hours in an 8-hour workday; an opportunity to
       alternate positions for 15 minutes per hour (without being off task);
       occasionally perform postural activities such as climb stairs and ramps,
       balance, stoop, kneel, crouch and crawl; no climbing of ladders, ropes and
       scaffolds; no exposure to hazards such as dangerous machinery or
       unprotected heights; frequently handle and finger bilaterally; simple,
       repetitive tasks; low stress work with no strict production quotas or fast pace
       and only routine work with few changes in the work setting, no contact with
       the public as part of the job duties; and only occasional contact with
       coworkers and supervisors, including no teamwork or over the shoulder
       supervision.




       1
         Plaintiff filed a prior application for benefits that was denied in a prior decision on April 12, 2012.
       ALJ Motta found that there was new and material evidence to support a new residual functional
       capacity. The ALJ further determined that there is no change in the finding that Plaintiff cannot
       return to past relevant work. As such, ALJ Motta concluded that the requirements of the Drummond
       Ruling have been met. See Drummond v. Commissioner, 126 F.3d 837 (6th Cir. 1997) and AR-98-
       4/61.
                                                      2
(Tr. 20). Based upon the record as a whole including testimony from the vocational

expert, and given Plaintiff’s age, education, work experience, and RFC, the ALJ

concluded that Plaintiff is unable to perform her past relevant work. Nonetheless, there

are jobs that exist in significant numbers in the national economy that she can perform,

including such jobs as inspector, sorter, routing clerk and document preparer.

Accordingly, the ALJ determined that Plaintiff is not under disability, as defined in the

Social Security Regulations, and is not entitled to DIB. Id.

       The Appeals Council denied Plaintiff’s request for review. Therefore, the ALJ’s

decision stands as the Defendant’s final determination. On appeal to this Court, Plaintiff

argues that the ALJ erred by: 1) improperly weighting the psychological medical opinions;

2) improperly assessing her credibility, pain and subjective complaints; and 3) committing

various vocational errors. Upon close analysis, I find Plaintiff’s first assignment of error

to be well taken and dispositive. As such, this matter should be remanded for further fact

finding.

       II. Analysis

       A. Judicial Standard of Review

       To be eligible for SSI or DIB a claimant must be under a “disability” within the

definition of the Social Security Act. See 42 U.S.C. §§423(a), (d), 1382c(a). The definition

of the term “disability” is essentially the same for both DIB and SSI. See Bowen v. City

of New York, 476 U.S. 467, 469-70 (1986).          Narrowed to its statutory meaning, a

“disability” includes only physical or mental impairments that are both “medically

determinable” and severe enough to prevent the applicant from (1) performing his or her




                                             3
past job and (2) engaging in “substantial gainful activity” that is available in the regional

or national economies. See Bowen, 476 U.S. at 469-70 (1986).

       When a court is asked to review the Commissioner’s denial of benefits, the court’s

first inquiry is to determine whether the ALJ’s non-disability finding is supported by

substantial evidence.      42 U.S.C. § 405(g).    Substantial evidence is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (additional citation and internal quotation

omitted). In conducting this review, the court should consider the record as a whole.

Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978). If substantial evidence supports

the ALJ’s denial of benefits, then that finding must be affirmed, even if substantial

evidence also exists in the record to support a finding of disability. Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994). As the Sixth Circuit has explained:

       The Secretary’s findings are not subject to reversal merely because
       substantial evidence exists in the record to support a different conclusion .
       . . . The substantial evidence standard presupposes that there is a ‘zone of
       choice’ within which the Secretary may proceed without interference from
       the courts. If the Secretary’s decision is supported by substantial evidence,
       a reviewing court must affirm.

Id. (citations omitted).

       In considering an application for disability benefits, the Social Security Agency is

guided by the following sequential benefits analysis: at Step 1, the Commissioner asks if

the claimant is still performing substantial gainful activity; at Step 2, the Commissioner

determines if one or more of the claimant’s impairments are “severe;” at Step 3, the

Commissioner analyzes whether the claimant’s impairments, singly or in combination,

meet or equal a Listing in the Listing of Impairments; at Step 4, the Commissioner

determines whether or not the claimant can still perform his or her past relevant work;
                                             4
and finally, at Step 5, if it is established that claimant can no longer perform his or her

past relevant work, the burden of proof shifts to the agency to determine whether a

significant number of other jobs which the claimant can perform exist in the national

economy. See Combs v. Commissioner of Soc. Sec., 459 F.3d 640, 643 (6th Cir. 2006);

20 C.F.R. §§404.1520, 416.920.

       A plaintiff bears the ultimate burden to prove by sufficient evidence that he or she

is entitled to disability benefits. 20 C.F.R. § 404.1512(a). Thus, a plaintiff seeking benefits

must present sufficient evidence to show that, during the relevant time period, he or she

suffered impairment, or combination of impairments, expected to last at least twelve

months, that left him or her unable to perform any job in the national economy. 42 U.S.C.

§ 423(d)(1)(A).

       B. The ALJ’s Decision is not substantially supported

       Plaintiff argues first that the ALJ erred in failing to give controlling weight to the

findings of her treating psychologist, Dr. Alice Onady. Plaintiff also argues that the ALJ

erred by inconsistently assigning “great weight” to the State agency physicians. The

undersigned agrees.

       In evaluating the opinion evidence, the ALJ must consider the factors set forth in

20 C.F.R. § 404.1527(d)(2). These factors include: “(1) the length of the treatment

relationship and the frequency of the examination; (2) the nature and extent of the

treatment relationship; (3) the supportability of the opinion, with respect to relevant

evidence such as medical signs and laboratory findings; (4) the consistency of the opinion

with the record as a whole; (5) the specialization of the physician rendering the opinion;




                                              5
and (6) any other factor raised by the applicant.” Meece v. Barnhart, 192 Fed. Appx. 456,

461 (6th Cir.2006) (citing 20 C.F.R. §§ 404.1527(d)(2)-(d)(6)).

       It is well established that the “[t]he ALJ ‘must’ give a treating source opinion

controlling weight if the treating source opinion is ‘well-supported by medically acceptable

clinical and laboratory diagnostic techniques' and is ‘not inconsistent with the other

substantial evidence in [the] case record.’ “Blakley v. Commissioner Of Social Sec., 581

F.3d 399, 406 (6th Cir.2009) (quoting Wilson v. Commissioner, 378 F.3d 541, 544 (6th

Cir.2004). A finding by the ALJ that a treating physician's opinion is not consistent with

the other substantial evidence in the case record “means only that the opinion is not

entitled to ‘controlling weight,’ not that the opinion should be rejected.” Soc. Sec. Rul. 96–

2p, 1996 WL 374188, at *4 (emphasis added). “Treating source medical opinions are still

entitled to deference and must be weighed using all of the factors provided in 20 C.F.R.

§ 404.1527 and 416.927.” Blakley, 581 F.3d at 408. These factors include the length,

nature and extent of the treatment relationship and the frequency of examination. 20

C.F.R. § 404.1527(d)(2)(i)(ii); 416 .927(d)(2)(i)(ii); Wilson, 378 F.3d at 544. In addition,

the ALJ must consider the medical specialty of the source, how well-supported by

evidence the opinion is, how consistent the opinion is with the record as a whole, and

other factors which tend to support or contradict the opinion. 20 C.F.R. §§ 404.1527(d)

(3)-(6), 416.927(d)(3)-(6); Wilson v. Commissioner, 378 F.3d 541, 544 (6th Cir.2004).

       The ALJ must satisfy the clear procedural requirement of giving “good reasons” for

the weight accorded to a treating physician's opinion: “[A] decision denying benefits ‘must

contain specific reasons for the weight given to the treating source's medical opinion,

supported by the evidence in the case record, and must be sufficiently specific to make

                                              6
clear to any subsequent reviewers the weight the adjudicator gave to the treating source's

medical opinion and the reasons for that weight. Social Security Ruling 96–2p, 1996 WL

374188, at *5 (1996).” Wilson, 378 F.3d at 544. The specific reasons requirement exists

not only to enable claimants to understand the disposition of their cases, but to ensure

“that the ALJ applies the treating physician rule and permit[ ] meaningful review of the

ALJ's application of the rule.” Id. Only where a treating doctor's opinion “is so patently

deficient that the Commissioner could not possibly credit it” will the ALJ's failure to

observe the requirements for assessing weight to a treating physician not warrant a

reversal. Id. at 547.

       Moreover, in evaluating the opinion evidence the ALJ must consider the factors

set forth in 20 C.F.R. § 404.1527(d)(2). These factors include: “(1) the length of the

treatment relationship and the frequency of the examination; (2) the nature and extent of

the treatment relationship; (3) the supportability of the opinion, with respect to relevant

evidence such as medical signs and laboratory findings; (4) the consistency of the opinion

with the record as a whole; (5) the specialization of the physician rendering the opinion;

and (6) any other factor raised by the applicant.” Meece v. Barnhart, 192 Fed. Appx. 456,

461 (6th Cir. 2006) (citing 20 C.F.R. §§ 404.1527(d)(2)-(d)(6)).

       Here, in formulating Plaintiff’s mental RFC, the ALJ gave some weight to the

findings of Dr. Onady to the extent of Plaintiff’s need for some restriction, but the ALJ

gave “no controlling or deferential weight” to her findings.” (Tr. 26). In support of this

finding, the ALJ noted that Dr. Onady findings were not supported by objective mental

status exams and appeared to based on Plaintiff’s subjective complaints. (Tr. 26-27).

The ALJ further noted that Plaintiff’s mental health records demonstrated that Plaintiff’s

                                            7
visits focused mostly on case management rather than on pharmaceutical management

or individual therapy. (Tr. 27 citing Tr. 750-778, 1019-79, 1128-53). The ALJ’s findings

with respect to Dr. Onady, at least in part, fail to comport with Agency regulations and

controlling law.

       As noted above, the ALJ rejected the findings of Dr. Onady, in part, because her

opinions were based upon Plaintiff's reports of her symptoms. However, contrary to the

findings of the ALJ, the fact that those opinions were based on Plaintiff's self-reports does

not provide an adequate basis to reject such findings. Notably, the Sixth Circuit Court of

Appeals, citing Poulin v. Bowen, 817 F.2d 865 (D.C.Cir.1987), stated that:

       A psychiatric impairment is not as readily amenable to substantiation by
       objective laboratory testing as a medical impairment ... consequently, the
       diagnostic techniques employed in the field of psychiatry may be somewhat
       less tangible than those in the field of medicine.... In general, mental
       disorders cannot be ascertained and verified as are most physical illnesses,
       for the mind cannot be probed by mechanical devices [sic] in order to obtain
       objective clinical manifestations of medical illness.... When mental illness is
       the basis of a disability claim, clinical and laboratory data may consist of the
       diagnosis and observations of professionals trained in the field of
       psychopathology. The report of a psychiatrist should not be rejected simply
       because of the relative imprecision of the psychiatric methodology or the
       absence of substantial documentation, unless there are other reasons to
       question the diagnostic techniques.

Blankenship v. Bowen, 874 F.2d 1116, 1121, (6th Cir.1989).

       In Blankenship, the Sixth Circuit concluded that no cause existed to question the

diagnosis of a psychiatrist made after only one interview and where no psychological

testing had been conducted and even though the doctor noted the need for a more

accurate history. Blankenship, 874 F.2d at 1121. Thus, interviews are clearly an

acceptable diagnostic technique in the area of mental impairments and Dr. Onady could

rely upon Plaintiff's subjective complaints elicited during her treatment sessions in

                                              8
formulating Plaintiff's functional restrictions. See Warford v. Astrue, No. 09–52, WL

3190756, at *6 (E.D.Ky. Aug. 11, 2010) (finding interviews are an acceptable diagnostic

technique in the area of mental impairments).

       As noted above, the Commissioner is required to provide “good reasons” for

discounting the weight given to a treating-source opinion. Id. § 404.1527(c)(2). These

reasons must be “supported by the evidence in the case record, and must be sufficiently

specific to make clear to any subsequent reviewers the weight the adjudicator gave to the

treating source's medical opinion and the reasons for that weight.” Soc. Sec. Rul. No. 96–

2p, 1996 WL 374188, at *5 (Soc. Sec. Admin. July 2, 1996). This procedural requirement

“ensures that the ALJ applies the treating physician rule and permits meaningful review

of the ALJ's application of the rule.” Wilson v. Comm'r of Soc. Sec., 378 F.3d 541, 544

(6th Cir.2004).

       Furthermore, the ALJ also pointed to mental health records demonstrating that

Plaintiff’s visits focused mostly on case management rather than on pharmaceutical

management or individual therapy (Tr. 27 citing Tr. 750-778, 1019-79, 1128-53). While

this may correct, the records contain objective evidence2 and clinical findings relating to

Plaintiff’s mental impairments from Dr. Onady. As noted by Plaintiff, these include clinical




       2 Objective medical evidence consists of medical signs and laboratory findings as defined in 20
       C.F.R. § 404.1528(b) and (c). See 20 C.F.R. § 404.1512(b)(1). “Signs” are defined as “anatomical,
       physiological, or psychological abnormalities which can be observed, apart from your statements
       (symptoms). Signs must be shown by medically acceptable clinical diagnostic techniques.
       Psychiatric signs are medically demonstrable phenomena that indicate specific psychological
       abnormalities, e.g., abnormalities of behavior, mood, thought, memory, orientation, development,
       or perception. They must also be shown by observable facts that can be medically described and
       evaluated.” 20 C.F.R. § 404.1528(b).
                                                  9
findings such as anxiety, isolation, mood disturbances, paranoia and suspicion. (Tr. 621,

625, 360,-32, 646, 653, 656, 660, 369, 767, 773, 1064, 1121, 1190).

       Moreover, the ALJ’s sparse analysis related to the weight assigned to the state

agency psychologist prevents the Court from engaging in meaningful review of her

findings. Notably, the ALJ assigned great weight to the opinions of the state agency

psychologists Drs. Bruce Goldsmith and Todd Finnerty, both of whom found that Plaintiff’s

mental impairments limited her to work involving 3-4 step tasks in a low stress

environment, which involves occasionally contact with supervisors and coworkers, no

contact with the general public, no fast paced work or production quotas. (Tr. 28). In so

concluding, the ALJ’s decision states, in toto: “I give great weight to the opinion of these

reviewers but I have added more detail to the low stress restriction and a restriction

against teamwork or over the shoulder supervision.” (Tr. 28). Notably, the ALJ fails to

explain why he assigned great weight to their findings.

       As a rule, the ALJ must build an accurate and logical bridge between the evidence

and his conclusion. Fleischer v. Astrue, 774 F.Supp.2d 875, 877 (N.D.Ohio 2011); see

also Wilson v. Comm. of Soc. Sec., 378 F.3d 541, 544–546 (6th Cir.2004) (finding it was

not harmless error for the ALJ to fail to make sufficiently clear why he rejected the treating

physician's opinion, even if substantial evidence not mentioned by the ALJ may have

existed to support the ultimate decision to reject the treating physician's opinion). Thus,

“an ALJ's decision must articulate with specificity reasons for the findings and conclusions

that he or she makes.” Bailey v. Commissioner of Social Security, 173 F.3d 428, 1999

WL 96920 at *4 (6th Cir. Feb, 2, 1999). See also Hurst v. Secretary of Health and Human

Services, 753 F.2d 517 (6th Cir.1985) (articulation of reasons for disability decision

                                             10
essential to meaningful appellate review); Social Security Ruling (SSR) 82–62 at *4 (the

“rationale for a disability decision must be written so that a clear picture of the case can

be obtained”). Here, the ALJ's evaluation of the opinion evidence does not build an

accurate and logical bridge between the evidence and his conclusion.

       Furthermore, it is clearly established law that the opinion of a non-treating “one-

shot” consultative physician or of a medical advisor cannot constitute substantial evidence

to overcome the properly supported opinion of a physician who has treated a claimant

over a period of years. See Lashley v. Secretary of Health and Human Services, 708 F.2d

1048, 1054 (6th Cir.1983). As detailed above, Dr. Onady, treated Plaintiff since 2011 and

her findings were properly supported.

       Its appears that the ALJ applied a more rigorous scrutiny to Dr. Onady’s opinions

than to those of the nontreating and nonexamining opinions. The Sixth Circuit has found

that this is precisely the inverse of the analysis that the regulation requires. Gayheart v.

Comm'r of Soc. Sec., 710 F.3d 365, 379 (6th Cir.2013), reh'g denied (May 2, 2013). See

also 20 C.F.R. § 404.1527(c); Soc. Sec. Rul. No. 96–6p, 1996 WL 374180, at *2 (Soc.

Sec. Admin. July 2, 1996). As such, the ALJ's decision indicates that his assessment of

psychological opinions evidence failed to abide by the Commissioner's regulations and

therefore calls into question the ALJ's analysis. See Cole v. Astrue, 661 F.3d 931, 937

(6th Cir.2011) (“An ALJ's failure to follow agency rules and regulations denotes a lack of

substantial evidence.” (internal quotation marks omitted)). Accordingly, this matter should

be remanded because there is insufficient evidence in the record to support the

Commissioner's conclusions. On remand, the ALJ should be instructed to properly




                                            11
evaluate and weigh the opinion evidence in accordance with Agency regulations and

controlling law.



       III. Conclusion and Recommendation

       This matter should be remanded pursuant to Sentence Four of § 405(g) for further

proceedings consistent with this Report and Recommendation. A sentence four remand

under 42 U.S.C. § 405(g) provides the required relief in cases where there is insufficient

evidence in the record to support the Commissioner's conclusions and further fact-finding

is necessary. See Faucher v. Secretary of Health and Human Servs., 17 F.3d 171, 174

(6th Cir.1994) (citations omitted). In a sentence four remand, the Court makes a final

judgment on the Commissioner's decision and “may order the Secretary to consider

additional evidence on remand to remedy a defect in the original proceedings, a defect

which caused the Secretary's misapplication of the regulations in the first place.” Faucher,

17 F.3d at 175. All essential factual issues have not been resolved in this matter, nor does

the current record adequately establish Plaintiff's entitlement to benefits as of her alleged

onset date. Faucher, 17 F.3d at 176.

       For the reasons explained herein, IT IS RECOMMENDED THAT:

       1. The decision of the Commissioner to deny Plaintiff DIB benefits be REVERSED

and this matter be REMANDED under sentence four of 42 U.S.C. § 405(g) consistent

with this Report and Recommendation;

       2. As no further matters remain pending for the Court’s review, this case be

CLOSED.

                                                          s/Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                             12
                                                        United States Magistrate Judge




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

KRYSTEN WADE,                                                  Case No. 1:18-cv-201

              Plaintiff,                                       Dlott, J.
                                                               Bowman, M.J.
       v.

COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            13
